Citation Nr: 1411227	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  09-25 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated 30 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

(The propriety of an apportionment of the Veteran's Department of Veterans Affairs benefits on behalf of his spouse, M. K., in the amount of $60.00 is the subject of another decision of the Board.) 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c) (2013), the appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from October 1965 to October 1967, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the Winston-Salem, North Carolina, Regional Office (RO).

In December 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the proceeding is of record.

The Veteran raised the issue of entitlement to a TDIU at his Board hearing and the issue is included on the title page.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The evidence of record, including his December 2013 Board testimony, suggests that the Veteran's service connected PTSD may have increased in severity since the most recent September 2007 VA examination.  A contemporaneous VA examination to assess the current nature, extent, and severity of his PTSD is required on remand.  

Attempts to obtain relevant VA psychiatric records, dated since November 2010; private treatment records, other than those submitted by the Veteran, dated since July 2008; and Social Security Administration (SSA) records must be made on remand.  

The Veteran has provided medical evidence suggesting that service-connected disabilities render him unemployable.  Although not presently schedularly eligible for TDIU consideration, the record suggests the Veteran may not have been substantially gainfully employed and a relevant medical opinion must be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to authorize VA to obtain records of any private psychiatric treatment, including from E. Hoeper, M.D., John C. Lindgren, M.D., and the Goldsboro Psychiatric Clinic, since July 2008.  

2.  Request all of the Veteran's Social Security Administration (SSA) records, including medical records and disability determinations.  Records provided in CD-ROM/digital format must be printed and appropriately associated with the claim file.  

3.  Obtain all outstanding VA psychiatric treatment records, dated since November 2010.

4.  Provide the Veteran a VA examination to ascertain the nature and etiology of all currently diagnosed psychiatric disabilities.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review

The examiner is to provide the full history of all psychiatric disorders diagnosed, including the Veteran's account of symptomatology.  The examiner must report all pertinent findings and provide a current GAF score.  All necessary tests must be performed. 

The examiner is to opine whether it is at least as likely as not (i.e., probability equal to or greater than 50 percent) that, without taking into account his age, the Veteran is precluded from obtaining or maintaining gainful employment (consistent with his education and occupational experience) because of any one service-connected disability (i.e., PTSD or a lumbar spine disability); and the aggregate of his service-connected disabilities. 

The examination report must reflect consideration of both the medical and lay evidence of record, and set forth a complete rationale for all findings and conclusions.

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training). 

5.  Then, readjudicate the appeals.  If either benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



